Name: Commission Regulation (EEC) No 3368/82 of 15 December 1982 amending for the second time Regulation (EEC) No 2660/80 laying down detailed rules for applying the premium for sheepmeat producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354/ 12 Official Journal of the European Communities 16 . 12. 82 COMMISSION REGULATION (EEC) No 3368/82 of 15 December 1982 amending for the second time Regulation (EEC) No 2660/80 laying down detailed rules for applying the premium for sheepmeat producers the amount of the premium cannot be established definitely until the end of the marketing year in ques ­ tion ; whereas it is therefore justified to take as the conversion rate the representative rate in force on the last day of the said marketing year ; whereas, however, in the case of the advance established on the basis solely of a foreseeable loss of income, the rate adopted should be that in force on the first day of the same marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 5 (8 ) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in Agriculture ( 3), as last amended by Regulation (EEC) No 2792/82 (4), Whereas Article 7 of Commission Regulation (EEC) No 2660/80 (*), as amended by Regulation (EEC) No 1237/82 (6), lays down the conversion rate to be applied for payment of the premium ; whereas follo ­ wing the amendment to Regulation (EEC) No 1837/80 the said Article 7 should be amended so as to indicate the conversion rate to be applied for the various payment operations relating to the premium ; Whereas pursuant to Article 4 (2) of Council Regula ­ tion (EEC) No 1 134/68 Q the sums due are to be paid on the basis of the conversion rate which obtained at the time when the transaction or part transaction was carried out ; whereas pursuant to Article 6 of the same Regulation , the time when a transaction is carried out is to be considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, on which the amount involved in the transaction becomes due and payable ; whereas, however, by virtue of Article 4 (3) of Regulation (EEC) No 878 /77, the abovementioned provisions may be waived ; Whereas where, in accordance with Article 5 of Regu ­ lation (EEC) No 1837/80 , a premium is to be granted to offset the loss of income on the part of producers, Article 7 of Regulation (EEC) No 2660/80 is hereby replaced by the following : !Article 7 1 . The conversion rate to be applied  to the estimated amount of the premium, as referred to in the first subparagraph of Article 5 (4) of Regulation (EEC) No 1837/80, and  the advance referred to in Article 1 of this Regulation shall be the representative rate in force on the first day of the marketing year for which the premium is granted . 2 . The conversion rate to be applied  to the revised amount of the premium at the end of the marketing year, as referred to in Article 5 (5) of Regulation (EEC) No 1837/80 ,  the balance of the premium, as referred to in the second subparagraph of Article 1 ( 1 ) of this Regulation,  the total revised amount mentioned in the second subparagraph of Article 5 (5) of Regula ­ tion (EEC) No 1837/80 in the case of a carry ­ over to the following marketing year, (') OJ No L 183 , 16 . 7 . 1980 , p . 1 . O OJ No L 140 , 20 . 5 . 1982, p . 22 . O OJ No L 106, 29 . 4 . 1977, p . 27 . (4) OJ No L 295, 21 . 10 . 1982, p . 6 . O OJ No L 276, 20 . 10 . 1980 , p . 16 . (6) OJ No L 143 , 20 . 5 . 1982, p . 9 . O OJ No L 188 , 1 . 8 . 1968 , p . 1 . 16. 12. 82 Official Journal of the European Communities No L 354/ 13 shall be the representative rate in force on the last day of the marketing year in respect of which the premium is granted.'  the amount of the deduction referred to in Article 3 ( 1 ) of Regulation (EEC) No 2643/80, and  the total amount of the balances, as referred to in the third subparagraph of Article 1 ( 1 ) of this Regulation , in the case of the payment being carried over to the following marketing year, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1982. For the Commission Poul DALSAGER Member of the Commission